Citation Nr: 0611762	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (initial) rating for 
venostasis of the left leg, now rated as 60 percent 
disabling. 

2.  Entitlement to an increased (initial) rating for 
venostasis of the right leg, now rated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for venostasis of both legs and ratings of 
40 percent for the left leg and 20 percent for the right leg.  
Additional rating decisions in January 2003 and August 2005 
increased the ratings to the current level. 

The veteran requested a hearing before the Board in 
Washington, D.C., but did not appear as scheduled in April 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran has been granted compensation for individual 
unemployability.  He seeks a 100 percent rating for both leg 
disabilities.  Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

The record showed the veteran sought treatment for bleeding 
varicosities of the left ankle in September 1985.  He was 
hospitalized briefly for increased swelling and a venous 
stasis-related ulcer of his left leg in September 1997.  
Starting in April 2001, the veteran sought regular treatment 
at VA medical facilities in Augusta, Georgia, and Dublin, 
Georgia, for chronic venostasis with increasing edema, 
recurrent ulcers and eczema in his left leg, and the onset of 
edema in his right leg.  The veteran frequently stated that 
his condition was painful especially after standing 
throughout the workday. 

In January 2003, a VA contract examiner conducted a 
comprehensive examination and diagnosed venous stasis with 
chronic ulcers and gross edema of the left leg and venous 
stasis of the right leg. In February 2003, a VA physician's 
assistant noted "board-like edema" and stasis dermatitis of 
both legs and cellulitis of the right leg.  The veteran 
stated that he had moderate to severe pain in both legs at 
times.  In March 2003, the physician's assistant noted "mild 
board-like edema" with chronic pain in both legs.  In April 
2003, he again noted "board-like edema" in both legs below 
mid-tibia with pain.  Progress notes from May 2003, August 
2003, September 2003, October 2003, January 2004, and 
February 2004 continued to show similar symptoms although 
edema was no longer described as "board-like." 

The veteran retired from his full-time job in February 2004 
and his physician noted that he was able to elevate his legs 
for a greater portion of the time.  Nine progress notes from 
April 2004 to August 2005 showed both improvement and 
worsening of the veteran's leg edema, ulceration, eczema, and 
severity of pain. 

The highest rating available under the appropriate diagnostic 
code requires "massive board-like edema with constant pain 
at rest."  Although the term "board-like" was used in 
several progress notes, it is not clear from these individual 
reports whether the veteran's condition met the criteria for 
a higher rating during any part of the pendency of the claim 
or whether he currently meets those criteria.  A 
comprehensive medical examination is needed to assess the 
veteran's current bilateral leg disease and history since 
April 2001 because the veteran's condition appears to have 
possibly worsened since the most recent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his bilateral leg 
venostasis disabilities.  Provide the 
examiner with the claims file.  Request 
that he review the medical history, 
provide a current assessment of the 
veteran's leg disease, and provide an 
opinion of whether the disease of either 
leg displayed "massive board-like edema 
with constant pain at rest" at any time 
since April 2001. 

2.  Then, redjudicate the claims for 
increased ratings for left and right leg 
venostasis disabilities.  If either 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

